Citation Nr: 0637456	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for hypothyroidism.

2. Entitlement to service connection for a right arm/elbow 
disability (deformity) claimed as resulting from a broken 
arm.

3. Entitlement to service connection for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to August 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In his September 
2004 substantive appeal, the veteran requested a Travel Board 
hearing; in December 2004, the veteran withdrew his hearing 
request.


FINDINGS OF FACT

1. Hypothyroidism was not manifested in service; it is not 
shown to otherwise be related to the veteran's active 
service.

2. It is not shown that the veteran currently suffers from a 
right arm/elbow disability (deformity).

3. It is not shown that the veteran has a hearing loss 
disability of either ear.


CONCLUSIONS OF LAW

1. Service connection for hypothyroidism is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2. Service connection for a right arm/elbow disability 
(deformity) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

3. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A January 2003 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
January 2003 letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the RO.  [An August 
2004 statement of the case (SOC) supplemented this notice, 
citing § 3.159(b)(1).]  Thus, he was adequately informed of 
the need to submit relevant evidence in his possession and 
has had ample opportunity to respond/supplement the record.  
He is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred early in the 
process.  While he was not advised of the criteria for rating 
hypothyroidism, hearing loss, or a right arm/ elbow 
deformity, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the 
claims are allowed, and the decision below does not do so.  

The veteran's pertinent service and post-service treatment 
records have been secured.  As there is no evidence that he 
has current diagnoses of bilateral hearing loss or a right 
arm/ elbow deformity disability or that his hypothyroidism is 
related to his service, an examination for an opinion as to a 
possible relationship between the claimed disabilities and 
the veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
The veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Factual Background, Legal Criteria, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypothyroidism

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to the 
thyroid.  On May 1972 physical examination report, he 
reported he had no history of thyroid trouble.  June 1973 
discharge examination clinical findings were negative for 
thyroid related problems.

October 1977 to August 1985 San Diego Naval Medical Center 
treatment records show the veteran was being treated with 
Iodine-131 for Graves' disease, and that hypothyroidism arose 
as secondary to that treatment.

September 2000 to June 2004 Scripps Clinic private treatment 
records show the veteran has a past medical history of 
hypothyroidism and takes Synthroid to treat the condition.

The veteran alleges that he has hypothyroidism because he was 
treated with radioactive iodine for Graves' disease.  
However, service medical records do not show that he had 
Graves' disease in service (and postservice medical records 
do not show Graves' disease so as to warrant application of 
the chronic disease presumptive provisions for 
endocrinopathies under 38 U.S.C.A. § 1112), nor do they show 
that the veteran was treated with radioactive iodine in 
service.  The earliest record of the veteran having Graves' 
disease (and being treated with iodine 131) is dated in 
October 1977, about four years after his discharge from 
service.  These records do show that the veteran's 
hypothyroidism is related to treatment with iodine 131; 
however, they do not relate Graves' disease, hypothyroidism, 
or any treatment with iodine 131 to the veteran's service.  

There is no competent (medical) evidence showing the veteran 
received radioactive iodine treatment during service, or that 
his hypothyroidism is otherwise related to his service.  
38 C.F.R. § 3.303(d).  Hence, the preponderance of the 
evidence is against this claim, and it must be denied.

Right Arm/ Elbow Deformity

Clinical examination on September 1953 service enlistment 
examination revealed no abnormalities in the right upper 
extremity.  May 1970 x-ray results of the elbow and right 
forearm reveal a bowed radius, from an old healed neck 
fracture.  The following was noted with these results:  
"Degenerative changes olecranon process with myrentis 
omifiramis."  Clinical examination on subsequent 
reenlistment examinations and a June 1973 transfer 
examination revealed the veteran's upper extremities were 
normal.  These examination reports note the veteran had a 
body mark or birth mark in the area of his right humerous.

On March 2003 VA examination for other disabilities, 
bilateral upper extremity motor strength was 5/5; sensation 
was within normal limits; there was no muscle atrophy; and 
bicep and tricep deep tendon reflexes were 2+.  

September 2003 private treatment records reveal the veteran 
reported a history of breaking his right elbow in the 1960s 
and of having surgical repair for right elbow deformity.  An 
incomplete note indicates the veteran was "unable to. . . 
."

There is no competent evidence that the veteran currently has 
a right arm or elbow deformity.  While he reported in 
September 2003 that he broke his elbow in service and had to 
have it surgically repaired, the medical evidence does not 
show he currently has a resultant disability from the alleged 
surgery.  While the incomplete note indicates he may have 
been unable to do something because of his right arm/ elbow, 
clinical evaluation in September 2003 did not provide any 
diagnosis pertaining to the right elbow or arm and did not 
reveal any deformity.  Other September 2000 to June 2004 
private treatment records do not mention complaints, clinical 
findings, or diagnoses pertaining to a right arm/elbow 
deformity.  Thus, the first threshold requirement necessary 
to substantiate a service connection claim, competent 
(medical diagnosis) evidence of current disability, is not 
satisfied, and it is unnecessary to proceed with further 
analysis of the claim.  See Hickson, supra.  

A preponderance of the evidence is against the claim seeking 
service connection for a right arm/elbow disability 
(deformity), and the claim must be denied.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

[While service incurrence or aggravation of organic disease 
of the nervous system (to include sensorineural hearing loss) 
may be presumed if such is manifested to a compensable degree 
within a year of a veteran's discharge from service (See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309), here there is no evidence of sensorineural hearing 
loss disability being manifested in the first postservice 
year, and these presumptive provisions do not apply.]  

Audiometry in February 1971 and May 1972 revealed that 
puretone thresholds, in decibels were: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
10
10
30
LEFT
10
5
5
5
5
30
June 1973 separation examination audiometry revealed the 
following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
5
15
15
45
LEFT
15
10
10
10
10
40

March 2001 and February 2002 Scripps Clinic private treatment 
records show the veteran complained of occasional right ear 
pain.  He did not report hearing loss.  

The veteran's February 2004 notice of disagreement alleges 
that he asked his service separation examiner why he had a 
constant ringing in his ears and difficulty hearing, and was 
told that his close proximity to operating aircraft jet 
engines while serving in MARSTAT units and to artillery fire 
while serving in Vietnam probably contributed to these 
problems.  [Such complaints and responses are not noted in 
his service medical records.]

While audiometry in service showed elevated puretone 
thresholds at 6000 hertz, such high frequency is not 
considered when determining whether a veteran has a hearing 
loss disability by VA standards.  See 38 C.F.R. § 3.385, 
supra.  There is no competent evidence that the veteran 
currently has (or ever had) a hearing loss disability of 
either ear.  Postservice medical treatment records are 
negative for complaints, findings, treatment, or diagnosis 
relating to bilateral hearing loss disability.  The record 
does not include audiometry showing current puretone 
thresholds, and the veteran has not indicated that any such 
testing has been completed since service.  The first 
threshold requirement necessary to substantiate a service 
connection claim, competent (medical diagnosis) evidence of 
current disability, is not satisfied, and it is unnecessary 
to proceed with the analysis of the claim any further.  See 
Hickson, supra.  

A preponderance of the evidence is against the claim seeking 
service connection for bilateral hearing loss disability.  
Hence, the claim must be denied.

ORDER

Service connection for hypothyroidism is denied.

Service connection for right arm/elbow disability (deformity) 
is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


